NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 30 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FREDERICK E. LEONARD,                           No. 21-16225

                Petitioner-Appellant,           D.C. No. 2:18-cv-02004-WBS-CKD

 v.
                                                MEMORANDUM*
G. CASILLAS; A. SHAHID; P. FOSTER;
SPECIAL APPEARANCE,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   William B. Shubb, District Judge, Presiding

                             Submitted June 15, 2022**

Before:      SILVERMAN, WATFORD, and FORREST, Circuit Judges.

      California state prisoner Frederick E. Leonard appeals pro se from the

district court’s summary judgment for failure to exhaust administrative remedies in

his 42 U.S.C. § 1983 action alleging due process and retaliation claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s ruling


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
on cross motions for summary judgment. Hamby v. Hammond, 821 F.3d 1085,

1090 (9th Cir. 2016). We affirm.

      The district court properly granted summary judgment for defendant Casillas

because Leonard failed to exhaust his administrative remedies as to his retaliation

claim against Casillas and failed to raise a genuine dispute of material fact as to

whether administrative remedies were effectively unavailable. See Woodford v.

Ngo, 548 U.S. 81, 90 (2006) (proper exhaustion requires “using all steps that the

agency holds out, and doing so properly (so that the agency addresses the issues on

the merits)” (emphasis, citation, and internal quotation marks omitted)); Albino v.

Baca, 747 F.3d 1162, 1172 (9th Cir. 2014) (en banc) (once the defendant has

carried the burden to prove there was an available administrative remedy, the

burden shifts to the plaintiff to produce evidence showing that administrative

remedies were effectively unavailable to him).

      The district court properly granted summary judgment for defendants Shahid

and Foster because, in light of the fact that Leonard’s good time credits were

restored, Leonard failed to raise a genuine dispute of material fact as to whether his

due process rights were violated or whether Shahid or Foster retaliated against him.

See Ariz. Students’ Ass’n v. Ariz. Bd. of Regents, 824 F.3d 858, 867 (9th Cir. 2016)

(to establish retaliation, a plaintiff must show a nexus between the defendant’s

actions and an intent to chill speech); Frank v. Schultz, 808 F.3d 762, 764 (9th Cir.


                                          2                                     21-16225
2015) (“The district court properly granted summary judgment on Frank’s due

process claim because, as our sister circuits have recognized, any procedural error

was corrected through the administrative appeal process, and Frank ultimately did

not lose any good time credits.”).

      AFFIRMED.




                                         3                                   21-16225